DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 and 8  is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Spitzer (5331149) hereafter Spitzer.
 	Regarding claim 1, Spitzer discloses a display system (see fig. 1), comprising: a display  assembly (12 and 28) disposed on a head-borne apparatus, wherein the display assembly is positioned in close proximity to an eye (32) of a viewer such that the eye (32) is unable to focus on the display assembly unassisted, and the display assembly including a display panel having pixels configured without focusing optics (fig. 1, col. 1 – col. 2, line 67), thereby allowing light emitted by the pixels to diverge unfocused (fig. 1, col. 1 – col. 2, line 67),; and a contact lens having focusing optics that assists the eye in focusing on light emitted by the pixels of the . 
Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JAMES C. JONES/Primary Examiner, Art Unit 2872